            Case 19-17544-SMG            Doc 165-3      Filed 04/27/20       Page 1 of 36




                                             EXHIBIT A

                                         Copy of Lease




Error! Unknown document property name.Error! Unknown document property name.Error! Unknown document
property name.Error! Unknown document property name.
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 2 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 3 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 4 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 5 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 6 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 7 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 8 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 9 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 10 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 11 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 12 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 13 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 14 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 15 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 16 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 17 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 18 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 19 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 20 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 21 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 22 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 23 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 24 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 25 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 26 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 27 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 28 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 29 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 30 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 31 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 32 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 33 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 34 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 35 of 36
Case 19-17544-SMG   Doc 165-3   Filed 04/27/20   Page 36 of 36
